DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-9 are presented for examination.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.1	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
3.2	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“an azimuth division module”; “a module for calculating the exceeding probability of site seismic acceleration, configured for”; “a module for calculating the exceeding probability of site seismic acceleration, configured for”; “a module for establishing a slope numerical model, configured for”; “a module for calculating a slope critical seismic acceleration, configured for”; “a module for calculating a probability of slope failure and destabilization caused by an earthquake, configured for”  in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.1	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception/not new (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A- Prong One
The claim(s) recite(s) a method for acquiring a probability of slope failure and destabilization caused by an earthquake, comprising “performing azimuth division in an area around a site at which a slope is located as a center, to obtain different azimuth domains”, under the broadest reasonable interpretation, this step could reasonably fall within a mathematical concept where said azimuth division could be performed. Similarly, the step of: “calculating an exceeding probability that a seismic acceleration of the slope site generated by an earthquake in each azimuth domain is greater than or equal to the seismic acceleration threshold value, to establish an exceeding probability curve of site seismic acceleration corresponding to each azimuth domain”, “establishing a numerical model of the slope” could also reasonable fall within a mathematical concept where said exceeding probability could be calculated and said numerical model could be established. The further step of: “analyzing an anti-seismic capacity of the slope to a given seismic action manner by numerical simulation with the numerical model of the slope, to obtain slope critical seismic accelerations corresponding to different azimuth domains”, under the broadest reasonable interpretation, could reasonable fall be under a mathematical concept. Similarly, the step of: “determining a probability of slope failure and destabilization caused by an earthquake according to the exceeding probability curve of site seismic acceleration and the slope critical seismic accelerations associated with an azimuth domain”, could reasonable further fall be under a mathematical concept. Therefore, the claims are directed to an abstract idea, by use of generic computer components and thus are clearly directed to an abstract idea, as constructed.
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the additional limitation, either alone or in combination, do not add anything more significantly to the judicial exception because the further step of: “pre-setting a seismic acceleration threshold value that varies within a certain range” merely amount to pre solution activities, and thus are not patent eligible under 35 USC 101.
 Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed above with reference to the integration of abstract idea into a practical application, the additional elements of using computer components such as “an azimuth division module …”; “a module for calculating …”; “a module for calculating the exceeding probability …”; “a module for establishing a slope numerical model…”; “a module for calculating a slope critical seismic acceleration…”; “a module for calculating a probability of slope failure and destabilization caused by an earthquake…”  amount to no more than mere instructions to perform the abstract that are well known, routine and conventional activities previously known in the industries and are not sufficient to amount to significantly more than the judicial exception (See MPEP 2106.05(d)(i-iv), and thus are not patent eligible under 35 UJSC 101, as constructed.
Claims 2) which further describes the pre-setting step of the independent claim and does not provide any additional that are amount to significantly more than the already recited abstract, as constructed. Similarly, (claim 3) which further describes the establishing step of the independent and does not provide any additional that are amount to significantly more than the already recited abstract, as constructed. Further, (claim 4) which further describe the limitation of the analyzing step of the independent claim and does not provide any additional that are amount to significantly more than the already recited abstract, as constructed. (Claims 5 and 8) which further describe the acquiring step of the independent claim and further does not provide any additional that are amount to significantly more than the already recited abstract, as constructed. (claim 6) which further describes limitations of the analyzing step of the independent claim and does not provide any additional that are amount to significantly more than the already recited abstract, as constructed. (Claim 7) which further describes the step of calculating start time of the independent claim and further does not provide any additional that are amount to significantly more than the already recited abstract, as constructed. Therefore, the dependent merely provide further mathematical concepts already addressed in the independent claims above and thus are further not patent eligible under 35 USC 101.  
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


by an earthquake…” in lines 14-15; it’s unclear whether the recited earthquake is the same of that recited in the preamble. If this is the same as the one recited in the preamble, the Examiner respectfully requests that the claim be amended to state “the earthquake” or provide further clarification, in response to this office action correspondence. Similar rejection applies to claim 2 line 3. 
Furthermore, claim 2 line 5 recites “to establish an exceeding probability curve of site seismic acceleration…”; since lines 8-9 of claim 1 recite “establish an exceeding probability curve…”, it is unclear whether they are both the same or different probability curve. Further, in claim 2 the phrase inside the parentheses renders the claim indefinite, it is unclear whether the phrase is part of the limitations. Further in claim 2 “the matrix” in lines 17, 24; since they are multiple matrix e.g. “…rate matrix…”, it is unclear whether these matrixes are the same. Further, in lines 31 and 33, the recitation of “these elements” is unclear what elements applicant is referring to. Clarification is respectfully requested.
5.2	Claim 2 recites the limitation "the relationship …" in lines 13 and 19. There is insufficient antecedent basis for this limitation in the claim.
5.3	Claim 3 recites “to establish a numerical model of the slope” it is unclear whether this model is the same as the previously recited “a numerical model …”. Clarification is respectfully requested.
5.4	Claims 4 recites the limitation "the seismic dynamic action time history/histories …" in lines 9 and 21 and lines 24-27 of claim 4 . Further in claim 4, "the given seismic dynamic Further, "the critical seismic dynamic action time history …" in lines 30-31; and “"the obtained critical seismic dynamic action time history …" in line 32. There is insufficient antecedent basis for this limitation in the claim.
5.5	Claim 5, 8 recites the limitation "the setting of the local coordinate (x,y,z) …" in line 6; “the three axes …” in line 9; “the coordinate origin” in line 14; “the slope surface” in lines 15-16; “the different seismic phases” in line 19; “the seismic disturbances” and “the propagation speed” in lines 21-23. Further in claim 5 “the seismic dynamic action time histories” in line 25. Similarly recited in claim 8. There is insufficient antecedent basis for this limitation in the claim.
5.6	Claim 9 recites several “modules for”; then go on to further state configured for…, it would be better to simply state these modules “configured to” or “module for” … Further clarification is respectfully requested.
Examiner’s Notes: Due to vagueness and lack of definitions and/or clarity provided by the claims and the specification, the claims have been interpreted as best understood by the Examiner.
Allowable Subject Matter
6.	Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 USC 101, set forth in this Office action.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

and a load rating is determined for each angle.
	7.2	Lin et al. (USPG_PUB No. 2013/0046475) teaches a system and method instantly on-site analyze seismic acceleration signals measured from a primary wave of an earthquake and at a detecting site. The system includes an embedded computing host and a signal preprocessing module.
	7.3	Winkler (U.S. Patent No. 5,619,475) teaches a method of predicting mechanical failure in formation utilizing stress derivatives which measure formation nonlinearity.
8.	Claims 1-9 are rejected and this action is non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE-LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        March 16, 2022